I respectfully dissent.
This case appears to involve a singular determination of what the term "calendar year" means as used in R.C. 3307.35. While I agree that changes in the statute could make it easier to understand, nonetheless, our function as a judiciary is to interpret the law as written, not rewrite it or change it to reach a desired result. In Fincher v. Canton City School Dist.Bd. of Edn. (1991), 62 Ohio St.3d 228, 581 N.E.2d 523, Justice Wright stated the following:
"In interpreting the meaning of a phrase within a statute, this court is bound by legislative direction to presume that theentire statute is intended to be effective. R.C. 1.47(B). We also must presume that the statute is intended to provide a just and reasonable result that is feasible of execution. R.C.1.47(C) and (D). The interpretation we adopt must adhere to those abiding and basic principles of statutory construction." (Emphasis added.)
In that case, as here, the court considered R.C. 3307.35 and determined that the statutory requirement that a retirement incentive plan remain in effect for at least one year did not preclude establishing an application period of less than a year.
The feature of this case which generates the controversy, however, is not the language of the statute, but rather, the action by appellee Cleveland State *Page 176 
University in selecting to establish a retirement incentive plan for its employees which began on July 1, 1993 and ending on June 30, 1994. In taking this action, instead of adopting a January 1 to December 31 calendar year for its plan as had been done by the Canton City Board of Education in Fincher, supra, the university adopted a plan which spanned two separate calendar years and thereby obligated itself to offer participation to an additional five percent of its eligible employees. The interrorem arguments of counsel about financial cost to the university do not change the fact that the plan year spans two separate calendar years. If indeed it appears more logical to adopt a plan year to coincide with the end of the academic year, then efforts could be made to have the legislature reconsider its choice of the term "calendar year" as it is used in R.C.3307.35. That, however, is not a judicial function.
The plain meaning of the term, "calendar year" has been interpreted in State ex rel. Gareau v. Stillman (1969), 18 Ohio St.2d 63, 47 O.O.2d 187, 247 N.E.2d 461, an election law case, to mean the period from January 1 through December 31. See, also, Black's Law Dictionary (6 Ed. 1990) 204.
For the foregoing reasons, I would reverse the judgment of the trial court and order appellee to offer participation in the retirement incentive plan to an additional five percent of eligible employees who had made timely application.